


Exhibit 10.23


SECOND AMENDMENT TO
MASTER REPURCHASE AGREEMENT
dated as of August 17, 2015
among
JPMorgan Chase Bank, N.A.,
as a Buyer and as Administrative Agent for the Buyers
from time to time party thereto
and
Universal American Mortgage Company of California
and
Universal American Mortgage Company, LLC,
jointly and severally, as Sellers


and
J.P. MORGAN SECURITIES LLC
Sole Bookrunner and Sole Lead Arranger


































--------------------------------------------------------------------------------




SECOND AMENDMENT TO MASTER REPURCHASE AGREEMENT
Dated as of August 17, 2015
Between:


UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC, as Seller jointly and severally with
the other Sellers
and
UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA, as Seller jointly and
severally with the other Sellers
and
JPMORGAN CHASE BANK, N.A., as Administrative Agent
1.THIS AMENDMENT
The Parties hereby agree to amend (for the second time) the Master Repurchase
Agreement dated November 21, 2013, between them (the “Original MRA”, as amended
by the First Amendment to Master Repurchase Agreement dated December 20, 2014,
and as further supplemented, amended or restated from time to time, the “MRA”)
to extend the latest Termination Date and make certain other changes to the MRA,
and they hereby amend the MRA as follows (paragraphs below are numbered to
correspond to the numbering of the paragraphs of the MRA amended hereby and
consequently are sometimes nonsequential):
All capitalized terms used in the MRA and used, but not defined differently, in
this amendment (this “Amendment”) have the same meanings here as there.
2.DEFINITIONS; INTERPRETATION
A.     Subparagraph (xxii) of the definition of “Eligible Mortgage Loan” in
Section 2(a) of the MRA is hereby amended to read as follows:
(xxii)    which, if a Jumbo Loan, its Purchase Price, when added to the sum of
the Purchase Prices of all other Jumbo Loans that are then subject to
Transactions, is less than or equal to $30,000,000 at any one time;
B.    The definition of “Termination Date” in Section 2(a) of the MRA is hereby
amended to read as follows:
“Termination Date” means the earliest of (i) that Business Day which
Administrative Agent (solely in accordance with Section 36) designates as the
Termination Date, (ii) that Business Day which any Seller designates as the
Termination Date by written notice to Administrative Agent at least fifteen (15)
days prior to such date, (iii) the date of declaration of the Termination Date
pursuant to Section 12(b), and (iv) August 15, 2016 [enter date that is 364 days
after the effective date of this Second Amendment].






--------------------------------------------------------------------------------




11.    Seller’s Covenants
A.    Section 11(g)(v) of the MRA is hereby amended to read as follows:
(v)    Subject to applicable Agency confidentiality requirements (if any),
photocopies of any audits completed by any Agency of Seller or any of its
Subsidiaries, not later than five (5) days after receiving such audit;
B.    Section 11(w)(ii) of the MRA is hereby amended to read as follows:
(ii)    Minimum Adjusted Tangible Net Worth. Seller shall not permit the
Adjusted Tangible Net Worth of all Sellers (and, if applicable, their
Subsidiaries, on a consolidated basis), computed as of the end of each calendar
month to be less than $75,000,000.
C.    Section 11(w)(iii)(A) of the MRA is hereby amended to read as follows:
(A)    maintain at all times unencumbered Liquidity in an amount greater than or
equal to $20,000,000;
Exhibit C
A new Exhibit C in the form attached hereto as Exhibit C is hereby made part of
the MRA in place of the Exhibit C currently attached to the MRA.
Schedule IV
A new Schedule IV in the form attached hereto as Schedule IV is hereby made part
of the MRA in place of the Schedule IV currently attached to the MRA.
(The remainder of this page is intentionally blank)


As amended hereby, the MRA remains in full force and effect, and the Parties
hereby ratify and confirm it.


JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By:/s/ Carolyn Johnson______
Name:Carolyn Johnson
Title:Senior Underwriter









--------------------------------------------------------------------------------




UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC,
jointly and severally with the
other Sellers
 
By: /s/ Robert S. Greaton__
Name: Robert S. Greaton
Title: Vice President





UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA,
jointly and severally with the
other Sellers
 
By: /s/ Robert S. Greaton
Name: Robert S. Greaton
Title: Vice President







































































--------------------------------------------------------------------------------




EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE
SELLER:
[NAME OF APPLICABLE SELLER]

ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A.

a national banking association
TODAY’S DATE:
____/____/____

REPORTING PERIOD ENDED:
_____ month(s) ended ____/____/____

This certificate is delivered to Administrative Agent under the Master
Repurchase Agreement dated effective as of November 21, 2013, between Sellers
and Administrative Agent (the “Agreement”), all the defined terms of which have
the same meanings when used herein.
I hereby certify that with respect to Seller indicated above: (a) I am, and at
all times mentioned herein have been, the duly elected, qualified, and acting
Chief Financial Officer of Seller; (b) to the best of my knowledge, the
Financial Statements of Seller from the period shown above (the “Reporting
Period”) and which accompany this certificate were prepared in accordance with
GAAP and present fairly the financial condition of Seller as of the end of the
Reporting Period and the results of its operations for Reporting Period; (c) a
review of the Agreement and of the activities of Seller during the Reporting
Period has been made under my supervision with a view to determining Seller’s
compliance with the covenants, requirements, terms, and conditions of the
Agreement, and such review has not disclosed the existence during or at the end
of the Reporting Period (and I have no knowledge of the existence as of the date
hereof) of any Default or Event of Default with respect to any Seller, except as
disclosed herein (which specifies the nature and period of existence of each
Default or Event of Default, if any, and what action Seller has taken, is
taking, and proposes to take with respect to each); (d) the calculations
described on the pages attached hereto evidence that Seller is in compliance
with the requirements of the Agreement at the end of the Reporting Period (or if
Seller is not in compliance, showing the extent of non-compliance and specifying
the period of non-compliance and what actions Seller proposes to take with
respect thereto); (e) Seller was, as of the end of the Reporting Period, in
compliance and good standing with applicable CL, Fannie Mae, Ginnie Mae, Freddie
Mac, and HUD net worth requirements; (f) this certificate is being delivered by
me in my capacity as the Chief Financial Officer of Seller and not in my
personal capacity.
By:        
Name:
Title: Chief Financial Officer




--------------------------------------------------------------------------------




SELLER:
REPORTING PERIOD ENDED:    ____/____/____
All financial calculations set forth herein are as of the end of the Reporting
Period.1 
I.
TANGIBLE NET WORTH

The Tangible Net Worth is:
 
Shareholder’s equity:
$
Minus: intangible assets - goodwill, intellectual property
$
Minus: capitalized servicing rights
$
Minus: Employee Loans
(unless they are advances against commissions)
$
Minus: Assets pledged to secure liabilities not included in Debt:
$
Minus: Any assets unacceptable to Administrative Agent or Agencies
$
TANGIBLE NET WORTH:
$

II.
ADJUSTED TANGIBLE NET WORTH

Adjusted Tangible Net Worth is:
 
Tangible Net Worth (from above):
$
Plus: Qualified Subordinated Debt:
$
Plus: Lesser of (i) 1.00% times unpaid principal balance of Seller’s Mortgage
Loans with Servicing Rights and (ii) capitalized value of Seller’s Servicing
Rights
$
Plus: Lesser of (A) 50% of net book value of Mortgage Loans held for investment
and (B) $20,000,000
 
Minus: 100% of net book value of Mortgage Loans held for investment
$
Minus: 50% of net book value of REO Property
$
Minus: 50% of net book value of other illiquid investments
$
Minus: Advances of loans to Affiliates:
 
Minus: Investments in Affiliates, pledged assets, etc. (per definition):
 
ADJUSTED TANGIBLE NET WORTH:
$
REQUIRED MINIMUM (through Termination Date)
$75,000,000
In compliance?
Yes No



1 Calculation chart to be matched to financial covenants.










--------------------------------------------------------------------------------




III.
DEBT OF SELLER

Total Liabilities
$
Plus: off balance sheet debt:
$
Minus: loan loss reserves (if included in liabilities):
$
Minus: deferred taxes arising from capitalized excess servicing fees:
$
Minus: operating leases
$
Minus: Qualified Subordinated Debt
$
DEBT:
$

IV.
LEVERAGE RATIO: DEBT TO ADJUSTED TANGIBLE NET WORTH

Debt (from above):
$
Adjusted Tangible Net Worth:
$
RATIO OF DEBT/ADJUSTED TANGIBLE NET WORTH:
__:1
Maximum permitted
10:1
In compliance?
Yes No

V.
LIQUIDITY

Cash (including Cash Pledge Account balance but excluding other pledged cash and
restricted cash)
$
Cash Equivalents
$
Total Required Liquidity:
$20,000,000
Total Liquidity:
$
In compliance?
Yes No

VI.
NET INCOME (tested each fiscal quarter for most recently ended period of two
consecutive fiscal quarters)/NET LOSS (tested each fiscal quarter)

Net Income for period of last two consecutive fiscal quarters:
$
Minimum required:
$1.00
In compliance?
Yes No
Net Operating Loss for fiscal quarter
$
Maximum permitted:
$2,500,000
In compliance?
Yes No

VII.
PRODUCTION

Volume
Current Month
Year-to-Date
Residential Mortgage Loans Funded
$
$
Commercial Loans Funded *
$
$
TOTAL VOLUME
$
$

* Commercial loans include 5 or more unit multi-family properties and mixed use
properties.




--------------------------------------------------------------------------------




Volume
Current Month
Year-to-Date
Banked Loan Production
$
$
Brokered Loan Production
$
$
TOTAL VOLUME
$
$



By Channel/Source
Current Month
Year-to-Date
Retail as % of Total
%
%
TPO Loans as a % of Total
%
%
Correspondent as a % of Total**
%
%
TOTAL (Must = 100%)
%
%

*Correspondent loans are defined as those that are purchased as closed loans
from third parties.
By Category
Current Month
Year-to-Date
Government as % of Total
%
%
Conventional as % of Total
%
%
Jumbo as % of Total
%
%
Alt A as % of Total
%
%
Subprime as % of Total
%
%
Second Mortgages as %
%
%
Other (Describe)
%
%
Total (Must = 100%)
%
%
By Finance Type
Current Month
Year-to-Date
Purchase as % of Total
%
%
Refinance as a % of Total
%
%
TOTAL (Must = 100%)
%
%



Others
Current Month
Year-to-Date
Average FICO
%
%
Average LTV
%
%
Average CLTV
 
 





--------------------------------------------------------------------------------




VIII.
FACILITIES (Please list all Available Warehouse Capacity including off balance
sheet facilities)

Institution
Total (committed or uncommitted, please indicate “C” or “U”)
Outstanding
 
$_____________
$
 
$
$
SUB TOTALS
$
$
JPM syndicate
 
 
Chase Commitment
$
$
Other participants’ commitment
$
$
TOTAL JPM Facility Amount
$
$
 
 
X.Chase Commitment
$
Y.Sum of Available Warehouse Facilities (including Facility Amount)
$
Ratio X/Y (stated as a percentage)
  _____%
Maximum ratio of Chase Commitment to Available Warehouse Facilities (including
JPM Facility Amount)
66-2/3%
In compliance?
Yes No

IX.
REPURCHASES / INDEMNIFICATIONS (R&I)

Repurchases
UPB
# of Loans
Actual or Estimated Loss
How were they recorded on the financials?
Beginning Open R&I’s
 
 
 
 
 
$
 
$
 
New R&I’s received this month
 
 
 
 
 
$
 
$
 
R&I’s rescinded this month
$
 
$
n/a
R&I’s settled this month
$
 
$
 
Ending Open R&I’s
$
 
$
 

* If you have a detailed schedule of loans subject to repurchases that includes
the investor requesting, reason for repurchases, origination date, loan
characteristics such as LTV, lien position, occupancy etc., and valuation method
if you have estimated your loss exposure, please attach it with this table.
X.
FORECLOSURES

 
Current Month
Year-to-Date
Foreclosure loan units
$
$
Foreclosure loan volumes
$
$
Expected loss on Foreclosures
$
$
TOTALS
$
$









--------------------------------------------------------------------------------




XI.
LOAN LOSS RESERVE

 
Current Month
Year-to-Date
Beginning loan loss reserve
$
$
Additional loss provision
$
$
Actual charge off
$
$
Ending Loan Loss Reserve
$
$

XII.
LOAN SERVICING

Total Servicing portfolio at end of period
 
Number of Mortgage Loans serviced:
 
Aggregate principal balance of Mortgage Loans serviced:
$
 
Current Month
Year-to-Date
60 days delinquency (Unit)
 
 
60 days delinquency volumes
$
$
Loan servicing report attached
 
 

XIII.
LITIGATION

 
Current Month
Year-to-Date
Pending litigation (Unit)
 
 
Expected losses on litigation
$
$

XIV.
THIRD PARTY REPORTS

All reports received from third parties (such as the SEC, Fannie Mae, Ginnie
Mae, Freddie Mac) subsequent to the last reporting period are attached hereto.
These reports include the following (if none, write “None”): ____
XV.
DEFAULTS OR EVENTS OF DEFAULT

Disclose nature and period of existence and action being taken in connection
therewith; if none, write “None”: ___
XVI.
OTHER REPORTS REQUIRED (Please attach if applicable)

a.
Buyer Warehouse Loans T& I Escrow reconciliation

b.
Indemnification & Repurchase Report for the prior year and current YTD.

c.    Hedge Reports (including: position summary report, MBS & whole loan trade
detail, loan level detail report with weighted average take out price)


















--------------------------------------------------------------------------------




Schedule IV
Jumbo Funding Criteria Matrix
Amortizing Fixed & ARM Loans
 
Combination of Maximum CLTV and Minimum FICO
Purpose
Property Type(1)
<$1.0MM
>$1.0MM-$1.5MM
>$1.5MM - $2.0MM
$2.0MM-$3.0MM(3)
Purchase and No Cash Out Refinance
1 Unit or PUD / Condo (Attached/Detached),
Co-op(2)
85%(4) 740
80% 700
70% 680
85%(4) 740
80% 740
75% 700
65% 680
80% 740
70% 720
65% 700
60% 680
75% 760
70% 720
65% 700
60% 680
2 Unit
75% 740
70% 740
65% 740
65% 740
3 Unit
70% 740
65% 740
Not Eligible
Not Eligible
4 Unit
65% 740
60% 740
Not Eligible
Not Eligible
Second / Vacation Home
1 Unit or PUD / Condo
(Attached/Detached)
70% 740
65% 720
60% 740
55% 720
50% 740
50% 740
Cash Out Refinance (Max $250,000)
1 Unit or PUD
Attached/Detached, Condo
Attached/Detached, Co-op(2)
80% 760
75% 740
70% 720
65% 700
75% 760
70% 740
65% 720
55% 700
70% 760
65% 740
55% 720
50% 700
65% 760
60% 740
50% 720
2 Unit
70% 740
65% 740
60% 740
55% 740
3-4 Unit
Not Eligible
Second / Vacation Home
Not Eligible



Interest Only ARM Loans
 
Combination of Maximum CLTV and Minimum FICO
Purchase and No Cash Out Refinance
1 Unit or PUD / Condo (Attached/Detached),
Co-op(2)
<$1.0MM
>$1.0MM-$1.5MM
>$1.5MM - $2.0MM
$2.0MM-$3.0MM(3)
2 Unit
70% 740
60% 720
55% 700
70% 800
65% 740
55% 720
65% 780
60% 740
55% 720
65% 780
60% 740
55% 720
3-4 Unit
Not Eligible
Second / Vacation Home
1 Unit or PUD / Condo
(Attached/Detached), Co-op(2)
60% 740
55% 740
50% 740
50% 740
Cash Out Refinance (Max $250,000)
1 Unit or PUD
Attached/Detached, Condo
Attached/Detached, Co-op(2)
Not Eligible
2 Unit
3-4 Unit





(1)
Primary residence only, unless otherwise noted.

(2)
Co-op eligible in NY only

(3)
Permitted in certain geographic locations only; not eligible in Florida

(4)
Non-Occupant Co-borrower transactions are not permitted on loans with LTVs > 80%











--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED
ADMINISTRATION AGREEMENT
This Second Amended and Restated Administration Agreement (this “Agreement”)
dated as of August 17, 2015 (the “Effective Date”), is made by and among
JPMORGAN CHASE BANK, N.A. (“Chase”), a national banking association, as a Buyer
and as administrative agent for the Buyers (in that capacity, Chase is herein
referred to as the “Administrative Agent”) and the other Buyers party hereto
from time to time (collectively with Chase, “Buyers” and each a “Buyer”) and
UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC and UNIVERSAL AMERICAN MORTGAGE COMPANY
OF CALIFORNIA (collectively, “Sellers”, and each a “Seller”). Administrative
Agent, Buyers and Sellers are sometimes also referred to herein individually as
a “Party” and collectively as the “Parties”. Administrative Agent, Chase,
Comerica Bank, Branch Banking and Trust Company, and Sellers entered into an
Amended and Restated Administration Agreement dated as of December 20, 2014 (the
“Amended and Restated Administration Agreement”). Effective as of the Effective
Date, this Agreement amends and restates the Amended and Restated Administration
Agreement in its entirety. This Agreement shall henceforth be the Administration
Agreement referred to in the Repurchase Agreement (defined below).
Recitals
Sellers, Chase, as a Buyer and as Administrative Agent for the Buyers, and such
other Buyers have entered into a Master Repurchase Agreement dated as of
November 21, 2013 (as amended by the First Amendment to Master Repurchase
Agreement dated December 20, 2014, the Second Amendment to Master Repurchase
Agreement dated as of the Effective Date, and as it may be further supplemented,
amended or restated from time to time, the “Repurchase Agreement”)
Pursuant to the Repurchase Agreement, Chase, as Administrative Agent for the
Buyers, has agreed to enter into Transactions for the purchase from Sellers of
mortgage loans (the “Purchased Mortgage Loans”), subject to the Sellers’ joint
and several obligation to repurchase such Purchased Mortgage Loans at the
Repurchase Price on or before the Repurchase Date.
The Buyers desire that such Transactions be allocated to them by the
Administrative Agent.
The Administrative Agent desires to allocate to Buyers, and each Buyer has
agreed to purchase, Purchased Mortgage Loans and the rights related thereto up
to such Buyer’s Commitment (as defined below).
Administrative Agent desires to administer the Repurchase Agreement and the
allocation of the Purchased Mortgage Loans as agent and representative of the
Buyers.
Agreements
In consideration of the mutual covenants contained herein and for other good and
valuable consideration, the Parties, intending to be legally bound, hereto agree
as follows:
















--------------------------------------------------------------------------------






Article 1
DEFINED TERMS
Section 1.1    Defined Terms.
(a)    All capitalized terms defined in the Repurchase Agreement and used, but
not defined differently, in this Agreement have the same meanings here as there.
(b)    As used herein, the following terms have the following meanings:
“Administrative Questionnaire” means a form sent by the Administrative Agent to
an assignee in accordance with clause (iv) of Section 8.5(b).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Buyer, (b) an Affiliate of a Buyer or (c) an entity or an
Affiliate of an entity that administers or manages a Buyer.
“Available Commitment” means, with respect to any Buyer, the excess (if any) of
(x) such Buyer’s Commitment over (y) the sum of the amounts funded by such Buyer
and outstanding in respect of Transactions.
“Buyer’s Swing Line Purchase Price” means the relevant Buyer’s Purchase Price
Share of a Transaction initially funded as a Swing Line Transaction.
“Commitment” means, for any day, the maximum amount for which a Buyer is
committed on that day to enter into Transactions with the Sellers pursuant to
the Repurchase Agreement, on its terms and subject to its conditions. The
Commitments for the Buyers are as set forth on Schedule 1, as it may be updated,
amended and restated by Administrative Agent from time to time.
“Custodial Assets Schedule” means a schedule of Purchased Mortgage Loans held by
the Administrative Agent.
“Declining Buyer” is defined in Section 2.1(b).
“Exception Mortgage Loan” is defined in Section 6.2(h).
“Facility Reduction Date” shall have the meaning given to such term in that
certain Third Amendment to Side Letter dated as of the Effective Date by and
between Sellers and Administrative Agent.
“Increase Date” shall have the meaning given to such term in that certain Third
Amendment to Side Letter dated as of the Effective Date by and between Sellers
and Administrative Agent.
“Maximum Swing Line Purchase Price” means the lesser of (x) $270,000,000 prior
to the Facility Reduction Date and after the Increase Date, and during the
period from the Facility Reduction Date until the Increase Date, $225,000,000
and (y) the Facility Amount minus the Aggregate Purchase Price then outstanding
other than the aggregate outstanding Purchase Prices with respect to the Swing
Line Transactions.
“New Buyer” means a bank or other lending institution that becomes a Buyer as a
result of the events described in Section 2.3 or Section 5.3(c).
“Participant” is defined in Section 8.5(a).




--------------------------------------------------------------------------------




“Pro Rata” means in accordance with the Buyers’ respective ownership interests
in the Transactions: the ratio of that Buyer’s aggregate outstanding Purchase
Price to the Aggregate Purchase Price outstanding for all Buyers. On any day,
the Buyers will each own an undivided interest in the Purchased Mortgage Loans,
both principal and accrued interest, and a corresponding undivided interest in
all Mortgage Assets and all rights to the Mortgage Assets equal to that Buyer’s
undivided ownership interest in the Purchased Mortgage Loans, that bears the
same ratio to all Purchased Mortgage Loans then held by Administrative Agent (as
agent and representative of Buyers) as that Buyer’s aggregate outstanding
Purchase Price bears to the Aggregate Purchase Price outstanding for all Buyers,
subject to the following adjustment: if at any time or times, any Buyer fails to
fund any of its Purchase Price Share of any Transaction or fails to fund the
re-funding of any Swing Line Transaction and one or more of the other Buyers at
its option funds it, then:
(a)    the respective ownership interests in the Transactions of both (1) the
Declining Buyer and (2) the Buyer (or Buyers) that paid the corresponding amount
for such Purchase Price Share(s), shall be proportionately decreased and
increased, respectively, to the same extent as if their respective Commitments
were changed in direct proportion to the unreimbursed balance outstanding from
time to time thereafter of the amount so funded;
(b)    the Declining Buyer’s share of all future distributions of any payments
and prepayments on the Transactions and any fees paid by Sellers pursuant to
this Agreement or the other Transaction Documents shall be paid Pro Rata among
such other Buyers in accordance with their respective unrecovered amount paid on
account of such Declining Buyer’s Purchase Price Share to the Buyer(s) that so
funded such Declining Buyer’s Purchase Price Share until all such funding Buyers
have been fully repaid the amount so funded; and
(c)    such adjustment shall remain in effect until such time as the Buyer(s)
that funded such Purchase Price Share have been so fully repaid.
If no other Buyer funds the Declining Buyer’s Purchase Price Share, then the Pro
Rata ownership interest in the Transactions of the Buyers shall be changed, in
that case so that each Buyer’s Pro Rata ownership interest in the Transactions
is equal to the ratio of that Buyer’s aggregate outstanding Purchase Price to
the Aggregate Purchase Price (for all Buyers). Notwithstanding the change in the
Buyers’ Pro Rata ownership interests in the Transactions due to any Buyer’s
failure to fund its Purchase Price Share of any Transaction(s), such failure to
fund shall not diminish any Buyer’s funding obligation for its Purchase Price
Shares of any subsequent Transactions.
“Purchase Price Share” means the ratio of (a) a Buyer’s Commitment to (b) the
aggregate of the Commitments of all Buyers.
“Replacement Buyer” means the Buyer who is replacing the Retiring Buyer in
accordance with Section 5.3.
“Required Buyers” means, for any day, the Buyers with aggregate Commitments
evidencing fifty-one percent (51%) or more of (a) the aggregate Commitments if
on that day the Buyers are committed to enter into Transactions under the
Repurchase Agreement or (b) the Aggregate Purchase Price if on or after that day
the Buyers’ Commitments have expired or have been terminated and have not been
reinstated; provided, that (i) the Commitment of any Declining Buyer shall not
be included in determining the consent of Required Buyers hereunder, and (ii)
“Required Buyers” shall include at least two (2) Buyers unless all Buyers other
than the consenting Buyer are Declining Buyers.
“Retiring Buyer” is defined in Section 5.3(c).
“Settlement Account” means the account described in Section 3.3(a).




--------------------------------------------------------------------------------




“Swing Line Commitment” means Chase’s commitment to enter into Swing Line
Transactions pursuant to Article 3.
“Swing Line Repurchase Date” means, with respect to a Swing Line Transaction,
the Business Day next following the day that the Swing Line Transaction was
entered into but in no event later than the Termination Date.
“Swing Line Transaction” means Transactions that the Sellers will enter into
with Chase to initially fund the Sellers’ daily Purchase Price requirements for
Transactions under the Repurchase Agreement.


Article 2
COMMITMENTS TO ENTER INTO TRANSACTIONS
Section 2.1    Commitment to Enter into Transactions.
(a)    Subject to the terms and conditions of this Agreement and the Repurchase
Agreement and provided that no Default or Event of Default has occurred under
the Repurchase Agreement, the Administrative Agent, as agent and representative
of Buyers, agrees to enter into Transactions with Sellers up to the Facility
Amount. The Buyers’ respective Commitments are set forth on Schedule 1. Each
Buyer shall be obligated to fund only that Buyer’s own Purchase Price Share of
any Transaction requested, and no Buyer shall be obligated to the Sellers, the
Administrative Agent or any other Buyer to fund a (i) greater share of any
Transaction or (ii) a share in excess of such Buyer’s Available Commitment,
notwithstanding any contrary inference of the provisions of the penultimate
grammatical paragraph of Section 1 of the Side Letter.
(b)    No Buyer shall be excused from funding its applicable Purchase Price
Share of any Transaction merely because any other Buyer has failed or refused to
fund its Purchase Price Share of that or any other Transaction. If any Buyer
fails to fund its Purchase Price Share of any Transaction or of the re-funding
of any Swing Line Transaction (a “Declining Buyer”), (i) the Administrative
Agent as a Buyer (in its sole and absolute discretion) may choose to fund the
Purchase Price Share of the Declining Buyer, or (ii) the Administrative Agent as
a Buyer and the other Buyers who are willing to do so shall have the right (but
no obligation, except as provided in Section 3.3(c) below with respect to a
failure to refund a Swing Line Transaction) to fund the Declining Buyer’s
Purchase Price Share in the proportion that the Commitment of each bears to the
sum of the Commitments of all Buyers that have funded (or are funding) their own
Purchase Price Shares of that Transaction.
(c)    Regardless of whether the other Buyers fund the Purchase Price Share of
the Declining Buyer, the respective ownership interests of the Buyers in the
Transaction shall be adjusted Pro Rata as described in the definition thereof.
(d)    Should the Administrative Agent fund the Declining Buyer’s Purchase Price
Share of any Transaction, then the Declining Buyer shall have the obligation to
the Administrative Agent, the Sellers and the other Buyers to deliver such
amount to the Administrative Agent in collected funds on the next Business Day.
(e)     Notwithstanding that multiple Buyers are purchasing Purchase Price
Shares of the Transactions entered into under the Repurchase Agreement, all
Transactions shall be deemed a single Transaction and all of the Mortgage Assets
shall be security for all of the Obligations thereunder.




--------------------------------------------------------------------------------




Section 2.2    Expiration or Termination of the Commitments. Unless extended in
writing or terminated earlier in accordance with this Agreement and the
Repurchase Agreement, the Buyers’ Commitments to enter into Transactions under
this Agreement and the other Transaction Documents (including Chase’s Swing Line
Commitment) shall automatically expire at the close of business on the
Termination Date, without any requirement for notice or any other action by the
Administrative Agent, any of the Buyers or any other Person.
Section 2.3    Request for Increase in the Facility Amount.
(a)    If the Sellers shall request an increase in the Facility Amount in
accordance with Section 1 of the Side Letter, the Administrative Agent shall use
commercially reasonable efforts to obtain increased Commitments from existing
Buyers, new Commitments from prospective new Buyers or such combination thereof
as the Administrative Agent shall elect, to achieve such requested increase;
each Buyer’s decision whether to increase its Commitment shall be in such
Buyer’s sole and absolute discretion.
(b)    The Administrative Agent shall (i) first offer the opportunity to each
then-existing Buyer to proportionately increase its Commitment before offering
prospective new Buyers the opportunity to join as Buyers, and (ii) will next
offer the opportunity to the then-existing Buyers who have agreed to increase
their Commitments to further proportionately increase them to include any
Commitment increase offered to but not accepted by any of the other
then-existing Buyers.
(c)    If the increase in the Facility Amount is achieved in whole or in part
(whether by some or all of the existing Buyers’ increasing their Commitments,
written joinder in the Repurchase Agreement by a New Buyer or New Buyers, or
both), then (i) the Pro Rata ownership interest in the Transactions of each
Buyer (if any) that does not proportionately increase its Commitment shall
automatically be reduced and adjusted proportionately and (ii) Schedule 1 shall
be updated and the updates executed and delivered by the Administrative Agent to
the Sellers and each of the Buyers and shall automatically supersede and replace
the then-existing corresponding schedule for all purposes. The amount and Buyers
offering any Facility Amount increase shall be subject to the prior written
consent of the Sellers, which consent shall not be unreasonably withheld,
conditioned or delayed.
Article 3
SWING LINE COMMITMENT
Section 3.1    Swing Line Commitment. In addition to its Commitment under
Section 2.1, Chase agrees to enter into Swing Line Transactions with the Sellers
in amounts that do not on any day exceed the Maximum Swing Line Purchase Price
for purposes of initially entering into Transactions under the Repurchase
Agreement (excluding the initial Transaction for the repurchase from Chase of
purchased mortgage loans then held by Chase under the Prior Chase-only MRA and
their purchase by Administrative Agent as agent and representative of Buyers, as
described in Section 33(b) of the Repurchase Agreement, which shall be funded by
all Buyers). The rights and obligations of Chase set forth in this Section 3.1
shall not modify the rights and obligations of Chase in its capacity as a Buyer.
Section 3.2    Swing Line Transactions. Each requested Transaction (other than
said initial Transaction) shall be initially funded by Chase as a Swing Line
Transaction, provided that:
(a)    no Default or Event of Default has occurred and is continuing or would
exist after funding of such Swing Line Transaction;
(b)    after such funding, Chase’s aggregate Purchase Price would not exceed its
Commitment;
(c)    the Maximum Swing Line Purchase Price would not be exceeded; and




--------------------------------------------------------------------------------




(d)    neither the Sellers nor Chase is aware of any reason why the requested
Swing Line Transaction cannot or will not be fully funded by the Buyers
according to their respective Purchase Price Shares on the Swing Line Repurchase
Date.
Section 3.3    Re-funding of Swing Line Transactions.
(a)    By 10:00 AM, Houston time, on the Swing Line Repurchase Date,
Administrative Agent will deliver written notice to each Buyer stating the
amount of such Buyer’s Swing Line Purchase Price for the Swing Line Transaction
funded on the immediately preceding Business Day and the amount due from each
Buyer to Administrative Agent to pay such Buyer’s Swing Line Purchase Price to
Chase (such amount due being such Buyer’s Swing Line Purchase Price net of the
sum of such Buyer’s Pro Rata share of any Repurchase Price, Price Differential
Payments and other payments theretofore received by Administrative Agent from
Sellers, or from Takeout Investors or others for Sellers’s account, and not
previously paid or credited by Administrative Agent to such Buyer), and each
Buyer will wire such amount by 1:00 PM, Houston time, on such Swing Line
Repurchase Date to the Administrative Agent by federal funds wire transfer to
such account as Administrative Agent shall specify (the “Settlement Account”).
(b)    Each Swing Line Transaction shall be re-funded on its Swing Line
Repurchase Date by the Administrative Agent’s paying over to Chase out of the
Settlement Account and/or the Funding Account, and Chase’s applying against such
Swing Line Transaction, an amount equal to the aggregate Purchase Price funded
by Chase in such Swing Line Transaction less Chase’s own Purchase Price Share of
such Transaction.
(c)    The other Buyers shall be unconditionally and irrevocably obligated
subject to the provisions of this Agreement and the other Transaction Documents
to timely purchase their respective Purchase Price Shares of each Swing Line
Transaction and when they have done so each Swing Line Transaction will be
converted to an ordinary Transaction by the Administrative Agent; provided that
no Buyer shall be required to purchase its Purchase Price Share of any Swing
Line Transaction to the extent that such purchase would result in such Buyer
having an outstanding Purchase Price in excess of its Commitment. In addition to
the foregoing, if at the time such Swing Line Transaction was funded, Chase
reasonably believed that no Default or Event of Default had occurred and was
then continuing, the other Buyers shall remain unconditionally and irrevocably
obligated (subject to the provisions of this Agreement and the other Transaction
Documents) to timely fund their respective Purchase Price Shares of the Swing
Line Transaction, irrespective of whether in the meantime any Default or Event
of Default has occurred or been discovered, and irrespective of whether in the
meantime some or all of the Buyers’ Commitments have lapsed, expired or been
canceled, rescinded or terminated with or without cause, or have been waived,
released or excused for any reason whatsoever. If any Buyer nonetheless fails to
fund its Purchase Price Share of the Swing Line Transaction, upon Chase’s
request, each other Buyer shall fund, in addition to its own Purchase Price
Share thereof, that fraction of the Declining Buyer’s Purchase Price Share whose
numerator is such Buyer’s Commitment and whose denominator is the sum of the
Commitments of all Buyers other than such Declining Buyer; provided that no
Buyer shall be required to fund any portion of a Declining Buyer’s Purchase
Price Share that would result in such Buyer having an aggregate outstanding
Purchase Price in excess of its Commitment.
(d)    All accrued Price Differential on Swing Line Transactions shall be due
and payable by the Sellers to the Administrative Agent (for distribution to
Chase) on the later of (x) the fifteenth (15th) day of the next month (with the
first Price Differential payment due August 15, 2015) or (y) two (2) Business
Days after the Administrative Agent bills the Sellers for such accrued Price
Differential.


Article 4




--------------------------------------------------------------------------------




DISTRIBUTION OF PAYMENTS
Section 4.1    Pro Rata Distributions. All payments received by the
Administrative Agent from the Sellers pursuant to the Repurchase Agreement and
the Side Letter (including, without limitation, Non-Usage Fee, Price
Differential and the Repurchase Price, but excluding fees provided for in the
Fee Letter, which shall belong solely to Chase) shall be distributed by the
Administrative Agent to the Buyers Pro Rata in accordance with their respective
ownership interests in the Transactions or as otherwise may be expressly
provided in the Repurchase Agreement or Side Letter. By 10:00 AM, Houston time
on the Business Day next following a Business Day when the Administrative Agent
receives any such payments, their amounts and each Buyer’s Pro Rata share of
them shall be described in a report delivered by the Administrative Agent to the
Buyers, and the Buyers’ Pro Rata shares of such payments shall be distributed by
the Administrative Agent to the Buyers by wire transfers initiated by the
Administrative Agent before 1:00 PM (Houston time) on that same day, either
directly to the Buyers or to such account at another financial institution as is
designated from time to time by a Buyer in writing.
Article 5
THE BUYERS
Section 5.1    Buyers’ Cooperation. The Buyers agree to cooperate among
themselves and with the Administrative Agent and from time to time upon the
Administrative Agent’s request, to execute and deliver such papers as may be
reasonably necessary to enable the Administrative Agent, in its capacity as lead
buyer and servicer, to effectively administer and service the Purchased Mortgage
Loans and Transactions in the manner contemplated by this Agreement and the
Repurchase Agreement.
Section 5.2     Buyers’ Sharing Arrangement. Each of the Buyers agrees that if
it should receive any amount (whether by voluntary payment, realization upon
security, the exercise of the right of set-off or otherwise) which is applicable
to the payment of the Repurchase Price of or Price Differential on the Purchased
Mortgage Loans and related Transactions, or of any fees or expenses owing by
Sellers to Buyers under the Repurchase Agreement or any other Transaction
Document, of an amount that with respect to the related sum or sums received (or
receivable) by the other Buyers is in greater proportion than that Buyer’s Pro
Rata ownership of the Purchased Mortgage Loans and related Transactions, then
such Buyer receiving such excess amount shall purchase from the other Buyers an
interest in the Obligations of the Sellers under this Agreement or any of the
Transaction Documents in such amount as shall result in a proportional
participation by all of the Buyers in such excess amount; provided that if all
or any portion of such excess amount is thereafter recovered from such Buyer,
such purchase shall be rescinded and the purchase price of such participation
interest restored to the extent of such recovery; and provided further that the
provisions of this Section 5.2 shall not apply to any of Chase’s fees under the
Fee Letter.
Section 5.3    Buyers’ Acknowledgment.
(a)    Each Buyer other than Chase hereby acknowledges that Chase has made no
representations or warranties with respect to the Purchased Mortgage Loans other
than as expressly set forth in this Agreement and the Transaction Documents and
that Chase shall have no responsibility (in its capacity as a Buyer, the
Administrative Agent or in any other capacity or role) for:
(i)    the collectability of the Purchased Mortgage Loans; or
(ii)    the value, validity, effectiveness, genuineness, enforceability, or
sufficiency of any Purchased Mortgage Loans or other Mortgage Assets or any
property at any time subject to Transactions or otherwise covered by the
Transaction Documents; or




--------------------------------------------------------------------------------




(iii)    any recital, statement, representation or warranty of the Sellers or
any of its Subsidiaries or Affiliates in the Repurchase Agreement or any other
Transaction Document, or in any other writing at any time furnished by or on
behalf of any Seller or any of its Subsidiaries or Affiliates in connection
therewith; or
(iv)    the legality, validity, enforceability, or any legal effect of any of
the Transaction Documents, or any insurance, bond or similar device purportedly
protecting any obligation to the Buyers or any Purchased Mortgage Loans or other
Mortgage Assets; or
(v)    the financial condition of any Seller or any of its Subsidiaries or
Affiliates, the status, health or viability of any industry in which any of them
is involved, the prospects for repayment of the Transactions or the
effectiveness of any of the provisions of the Transaction Documents (including
the financial covenants, tests and hedging requirements) or any aspect of their
implementation or administration at any time to reduce or control risks of any
type, to produce returns, profits, yields or spreads or to reduce or control
losses; or
(vi)    the truthfulness, accuracy or completeness of any information at any
time supplied or to be supplied in connection with any Seller or any of its
Subsidiaries or Affiliates, or otherwise with respect to the Purchased Mortgage
Loans, any other Mortgage Assets, or any source of equity or other financing for
any of such companies, or whether any such information is current or meets the
requirements of the Transaction Documents; or
(vii)    any failure of any Seller or any other obligor under the Repurchase
Agreement, any of the other Transaction Documents to perform any of its
obligations thereunder.
(b)    Each Buyer acknowledges and agrees that, independently and without
reliance on the Administrative Agent or any other Buyer, and based on the
financial statements and other information furnished by any Seller, its
Subsidiaries and Affiliates, and such other documents and information as such
Buyer deems necessary or appropriate (all of which such Buyer has obtained and
reviewed to enable it to make the decision described in Section 5.3(b)(i)), such
Buyer:
(i)    has made its own complete analysis of the credit quality of each Seller
and its Subsidiaries and the Underwriting and Acquisition Guidelines, and its
own decision to make its Commitment and enter into the Repurchase Agreement,
this Agreement and the other Transaction Documents;
(ii)     will continue, until the Transactions are repurchased and such Buyer’s
Commitment has terminated, to make its own credit analysis and its own decision
to take or not to take any action in connection with the Transactions, this
Agreement and the other Transaction Documents; and
(iii)    will, until all Purchased Mortgage Loans in all Transactions are
repurchased and such Buyer’s Commitment has terminated, maintain current and
complete credit information on the Sellers and update, revise and review for
itself the credit quality of each Seller and its Subsidiaries and the
Transactions and their documentation.
(c)    Compensation Claim; Replacement of a Buyer or Termination of Repurchase
Agreement. If any Buyer (or one of its Participants) becomes entitled to claim
any additional amounts pursuant to Section 8 of the Repurchase Agreement, the
Buyer shall promptly notify the Administrative Agent of the event by reason of
which it has become so entitled. Provided that no Default or Event of Default
has occurred, in the event any Buyer becomes a Declining Buyer or any Buyer (or
one of its Participants) becomes entitled to claim any additional amounts
pursuant to Section 8 of the Repurchase Agreement (in either case, herein
referenced to as a “Retiring Buyer”) (i) the Sellers may seek to replace such
Retiring Buyer or (ii) the Sellers may elect to terminate the Repurchase
Agreement by giving an irrevocable written notice to the Administrative Agent
specifying as the termination date a date no earlier than sixty (60) days, and
no later




--------------------------------------------------------------------------------




than ninety (90) days after the date of the notice, and on the termination date
so specified, provided that the Obligations (including the Non-Usage Fee accrued
through such termination date) are then fully paid and satisfied. The
replacement of a Retiring Buyer pursuant to this Section 5.3 shall be effective
on the tenth (10th) Business Day following the date of a notice to the Retiring
Buyer and each other Buyer through the Administrative Agent, subject to
satisfaction of the following conditions:
(i)    The Replacement Buyer(s) shall pay to the Retiring Buyer an amount equal
in the aggregate to the sum of (x) the aggregate outstanding Purchase Price of
the Retiring Buyer, together with all accrued and unpaid Price Differential
thereon, and (y) the Retiring Buyer’s Pro Rata share of any accrued and unpaid
fees and other Obligations owing under the Repurchase Agreement.
(ii)    The Sellers shall have paid to the Administrative Agent for the account
of the Retiring Buyer an amount equal to all obligations owing to the Retiring
Buyer by the Sellers (other than those obligations of the Sellers owing but not
yet due that are referred to in this Section 5.3(c)).
(iii)    The Retiring Buyer shall assign all of its rights, obligations and
liabilities under the Transaction Documents to a Replacement Buyer approved by
the Sellers and the Administrative Agent (such approvals not to be unreasonably
withheld, conditioned or delayed); provided that the consent of the Sellers
shall not be required if (A) the Replacement Buyer is a Buyer (including
permitted assignees thereof); (B) the assignee is an Affiliate of a Buyer; (C)
the assignee is an Approved Fund or (D) an Event of Default has occurred and is
continuing and provided further that the consent of the Administrative Agent
shall not be required if the assignee is (A) a Buyer (including assignees
thereof); (B) an Affiliate of a Buyer or (C) an Approved Fund; provided further
that (1) no such assignment shall result in a Buyer having an aggregate
Commitment of less than Five Million Dollars ($5,000,000); and (2) the
Administrative Agent shall have no obligation to consent to there being more
than a total of ten (10) Buyers (a participant is not a Buyer).
(iv)    The Retiring Buyer and the Replacement Buyer shall execute and deliver
to the Administrative Agent an Assignment Agreement substantially in the form of
Exhibit A hereof and the Replacement Buyer, if it is not a current Buyer, shall
deliver to the Administrative Agent an Administrative Questionnaire in form and
substance acceptable to the Administrative Agent.
Upon such assignment, the Retiring Buyer shall have no further right or
obligation with respect to the rights and obligations assigned to and assumed by
the Replacement Buyer, the Replacement Buyer shall be a Buyer for all purposes
under this Agreement and the other Transaction Documents and the Commitments
shall be adjusted appropriately. Each Replacement Buyer that is a New Buyer
shall become a Buyer and the Retiring Buyer shall cease to be a Buyer; provided
that this Agreement and the Repurchase Agreement shall continue to govern the
rights and obligations of a Retiring Buyer with respect to any Transactions or
other actions taken by such Retiring Buyer while it was a Buyer and the
obligations of the Sellers under Section 16 of the Repurchase Agreement shall
survive with respect to such Retiring Buyer. The Sellers agree to execute such
papers and agreements as are reasonably necessary to substitute the Replacement
Buyer for the Retiring Buyer, including documents necessary to protect all liens
and security interests of the Replacement Buyer.


Article 6
ACTIONS REQUIRING CONSENT
Section 6.1    Actions Requiring All Buyers’ Consent. Notwithstanding any
provision of the Repurchase Agreement or the Side Letter that it is within the
sole discretion of the Administrative Agent to do so (the Parties intend and
agree that Sellers have no right to inquire into Administrative Agent’s
authority




--------------------------------------------------------------------------------




to act as agent and representative of Buyers), without the written consent or
ratification of all Buyers the Administrative Agent shall not:
(a)    increase the Facility Amount;
(b)    agree to reduction of the Non-Usage Fee or any Pricing Rates specified in
the Side Letter or in any Price Differential or Repurchase Price;
(c)    release any material Lien held under the Transaction Documents other than
in accordance with the Transaction Documents;
(d)    enter into any Transaction for the purchase of any ineligible Mortgage
Loans (other than pursuant to the Administrative Agent’s discretionary authority
under Section 6.2(h));
(e)    change any Buyer’s Purchase Price Share or Pro Rata share of a
Transaction other than in accordance with the express provisions of the
Transaction Documents;
(f)    increase the concentration limits set forth in the definition in the
Repurchase Agreement of Eligible Mortgage Loan (or otherwise modify such
definition), or consent to any increases in the Purchase Prices specified in the
Side Letter;
(g)    agree to any change in the nature of the Buyers’ respective Commitments
from several to joint, in whole or in part;
(h)    agree to any change to the definition of “Required Buyers”;
(i)    extend the Termination Date;
(j)    release any Seller from any of its material obligations under the
Transaction Documents;
(k)    release any guaranty (if any);
(l)    change any provision of any Transaction Document that provides for the
pro rata nature of disbursements by or payments to the Buyers;
(m)    extend the due date for payment of the Upfront Fee or any Non-Usage Fee,
or any Remittance Date, other than in accordance with the express provisions of
the Transaction Documents; or
(n)    agree to any change in this Section 6.1 or in Section 6.2 below.
Section 6.2    Actions Requiring Required Buyers’ Consent. Notwithstanding any
provision of the Repurchase Agreement or the Side Letter that it is within the
sole discretion of the Administrative Agent to do so, without the written
consent or ratification of the Required Buyers, the Administrative Agent shall
not:
(a)     notify the Sellers that the Buyers do not intend to enter into
Transactions as a result of the failure of the conditions precedent (specified
in Section 7 of the Repurchase Agreement) to be satisfied;
(b)    agree to any material change to, or waive in writing, any of the material
conditions precedent to Transactions specified in Section 7 of the Repurchase
Agreement;
(c)    agree to any material change to, or waive in writing, any of the material
representations and warranties of Sellers specified in Section 10 of the
Repurchase Agreement;
(d)    exercise any of the remedies for default described in Section 12 of the
Repurchase Agreement;
(e)    waive any Event of Default under the Transaction Documents;




--------------------------------------------------------------------------------




(f)    unless directed by the Required Buyers not to make a Margin Call, fail to
make a Margin Call when the related Margin Deficit exceeds Two Million Five
Hundred Thousand Dollars ($2,500,000);
(g)    except as otherwise expressly provided for in this Section 6.2, cause or
permit any material change in the terms of any affirmative or negative covenants
in the Repurchase Agreement or other Transaction Documents; or
(h)    cause or permit any material change in the eligibility standards for
Mortgage Loans under the Repurchase Agreement or materially change the
definition of Eligible Mortgage Loan, provided that the Administrative Agent may
in its discretion approve or continue to treat a Mortgage Loan as an Eligible
Mortgage Loan (including for purposes of Section 4(d) of the Repurchase
Agreement) that otherwise would be ineligible due to concentration limitations
or aging limits or breaches of representations and warranties (such Mortgage
Loans “Exception Mortgage Loans”) but only to the extent that the sum of the
Purchase Prices of such Exception Mortgage Loans do not exceed five percent
(5.0%) of the Facility Amount at the time of approval.
Section 6.3    Action Requiring Consent of Affected Buyer. Without the written
consent or ratification of each Buyer affected thereby, the Administrative Agent
shall not increase any Buyer’s Commitment.
Section 6.4    Administrative Agent’s Discretionary Actions. Except as provided
in Section 6.1 and Section 6.2, in its capacity as Administrative Agent and
without seeking or obtaining the consent, agreement or approval of any of the
other Buyers (although Administrative Agent may elect to obtain any such
consent, agreement or approval before acting if in its sole discretion it deems
that desirable), the Administrative Agent may:
(a)    agree or consent to any change in the handling of the Purchased Mortgage
Loans or other Mortgage Assets which in the Administrative Agent’s reasonable
judgment is unlikely to have a Material Adverse Effect;
(b)    release, reconvey or change, in whole or in part, any Mortgage Asset
which is required to be released or reconveyed in accordance with the
Transaction Documents;
(c)    approve any new investor proposed by the Sellers (and the Administrative
Agent will promptly provide to any Buyer that requests it a current list of
Approved Takeout Investors);
(d)    approve any Seller’s declaration or payment of any dividend;
(e)    determine the Market Value of Purchased Mortgage Loans; and
(f)    do or perform any act or thing that, in the Administrative Agent’s
reasonable judgment, is necessary or appropriate to enable the Administrative
Agent to properly discharge and perform its duties under this Agreement, the
Repurchase Agreement, the Side Letter or any other Transaction Document, or
which in its reasonable judgment is necessary or appropriate to preserve or
protect the validity, integrity or enforceability of the Transaction Documents,
the Purchased Mortgage Loans or other Mortgage Assets or the financial
condition, operations or prospects in respect of Sellers or to preserve and
protect the interest of the Buyers in any of the foregoing.
Section 6.5    Buyers’ Consent to Amendments to Transaction Documents. Each
undersigned Buyer, by its execution of this Agreement, authorizes Administrative
Agent to enter into the Second Amendment to Master Repurchase Agreement and the
Third Amendment to Side Letter, each dated as of the Effective Date with
Sellers, and consents to the amendments to the Transaction Documents set forth
therein.




--------------------------------------------------------------------------------










Article 7
JPMORGAN AS AGENT
Section 7.1    Administrative Agent’s Duties. In its capacity as Administrative
Agent and until all Transactions are fully paid and satisfied, the
Administrative Agent shall:
(a)    hold the Transaction Documents, the Purchased Mortgage Loans and the
other Mortgage Assets as agent for itself and each other Buyer, and each Buyer
(including Chase) shall be deemed to have an interest in the Transaction
Documents, the Purchased Mortgage Loans and the other Mortgage Assets on any day
in proportion to its Pro Rata interest in the outstanding Transactions on that
day;
(b)    send, in accordance with the Repurchase Agreement, bills to the Sellers
for accrued Price Differential, the Non-Usage Fee and other sums due and receive
all payments of Repurchase Price, Price Differential, Non-Usage Fee and other
sums on account of the Transactions or with respect to them;
(c)    use reasonable diligence to obtain from the Sellers and promptly remit to
each Buyer such Buyer’s Pro Rata shares of Repurchase Price, Price Differential,
Non-Usage Fee and other sums received by the Administrative Agent on account of
the Transactions or with respect to them, in accordance with this Agreement;
(d)    use reasonable diligence to recover from the Sellers all expenses
incurred that are reimbursable by the Sellers, and promptly remit to each Buyer
its Pro Rata share (if any) thereof;
(e)    enforce the terms of this Agreement and the Repurchase Agreement,
including, with the approval or at the direction of the Required Buyers, the
remedies afforded the Buyers pursuant to Section 12 of the Repurchase Agreement;
(f)    hold all security interests ratably for itself as a Buyer and as agent
and bailee for and on behalf of the other Buyer(s);
(g)    request from the Sellers, and promptly forward to the other Buyers, such
information as the other Buyers may reasonably request the Administrative Agent
to obtain from the Sellers, consistent with the terms of this Agreement and the
Repurchase Agreement;
(h)    deliver to the Buyers within a reasonable period of time any notices
Administrative Agent receives under Section 11(d) of the Repurchase Agreement;
(i)    without limiting the Administrative Agent’s rights set forth in Section 5
of the Repurchase Agreement, give notice to the Buyers of any Margin Deficit in
excess of Two Million Five Hundred Thousand Dollars ($2,500,000); and
(j)    upon request of a Buyer (such request not to be made more than once per
week), the Administrative Agent shall deliver a copy of the Custodial Assets
Schedule to such Buyer.
Section 7.2    Administrative Agent’s Representations to Buyers. The
Administrative Agent hereby represents and warrants to the Buyers (other than
itself) that:
(a)    the Administrative Agent has delivered to each Buyer true copies of the
originals of those Transaction Documents that have been specifically requested
by that Buyer; and




--------------------------------------------------------------------------------




(b)    the Administrative Agent has no current actual knowledge that any Event
of Default has occurred and is continuing on the date of this Agreement.
Section 7.3    Administrative Agent’s Duty of Care, Express Negligence Waiver
and Release. AT ALL TIMES UNTIL THE TRANSACTIONS HAVE BEEN PAID IN FULL, THE
ADMINISTRATIVE AGENT SHALL EXERCISE THE SAME DEGREE OF CARE IN ADMINISTERING THE
TRANSACTIONS, THE PURCHASED MORTGAGE LOANS AND THE OTHER MORTGAGE ASSETS AS
CHASE EXERCISES WITH RESPECT TO TRANSACTIONS AND PURCHASED MORTGAGE LOANS THAT
ARE HELD SOLELY BY CHASE FOR ITS OWN ACCOUNT, AND THE ADMINISTRATIVE AGENT, IN
ITS CAPACITY AS ADMINISTRATIVE AGENT SHALL HAVE NO RESPONSIBILITY TO THE BUYERS
OTHER THAN TO EXERCISE SUCH STANDARD OF CARE AND, IN ANY EVENT, CHASE SHALL HAVE
NO LIABILITY WITH RESPECT TO ANY OTHER BUYER’S PRO RATA INTEREST IN THE
TRANSACTIONS EXCEPT FOR CHASE’S OWN FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. EXCEPT IN THE CASE OF ITS OWN FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER THE ADMINISTRATIVE AGENT, ANY BUYER, NOR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM UNDER THIS AGREEMENT, THE
REPURCHASE AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS REASONABLY
BELIEVED BY IT OR THEM TO BE WITHIN THE DISCRETION OR POWER CONFERRED UPON IT OR
THEM BY THE TRANSACTION DOCUMENTS OR BE RESPONSIBLE FOR CONSEQUENCES OF ANY
ERROR OF JUDGMENT, THE BUYERS EXPRESSLY INTENDING TO HEREBY WAIVE AND RELEASE
ALL PRESENT AND FUTURE CLAIMS AND RIGHTS AGAINST THE ADMINISTRATIVE AGENT (I)
OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR
(II) FOR DAMAGES OR INJURIES CAUSED OR CONTRIBUTED TO BY ANY INDEMNIFIED PARTY’S
SOLE OR CONCURRENT ORDINARY NEGLIGENCE THAT DOES NOT AMOUNT TO GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT. Except as otherwise specifically and expressly set forth
in this Agreement, the Administrative Agent shall not be responsible in any
manner to anyone for the effectiveness, enforceability, genuineness, validity or
the due execution of this Agreement, any supplement, amendment or restatement of
it or of any other Transaction Documents or for any representation, warranty,
document, certificate, report or statement made or furnished in, under or in
connection with this Agreement or any of the other Transaction Documents or be
under any obligation to anyone to ascertain or to inquire as to the performance
or observation of any of the terms, covenants or conditions of this Agreement or
of the other Transaction Documents or any Guaranty on the part of the Sellers,
any Guarantor or anyone else. Without limiting the generality of the foregoing
provisions of this Section 7.3, the Administrative Agent may seek and rely upon
the advice of legal counsel in taking or refraining to take any action under any
of the Transaction Documents or otherwise in respect of the Transactions, the
Mortgage Assets and its parties, and shall be fully protected in good faith
relying upon such advice.
Section 7.4    Resignation of the Administrative Agent. The Administrative
Agent, or any agent or agents hereafter appointed, at any time may resign by
giving written notice of resignation to the Sellers and the Buyers and complying
with the applicable provisions of this Section 7.4. Upon receiving such notice
of resignation or removal, with the Sellers’ consent, which consent shall not
unreasonably be conditioned, delayed or withheld (and shall not be required if
any Default or Event of Default has occurred that the Administrative Agent has
not declared in writing to have been cured or waived), a successor
Administrative Agent shall be promptly appointed by all of the Buyers by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Administrative Agent and one copy to the successor Administrative
Agent.




--------------------------------------------------------------------------------




Section 7.5    Successor Administrative Agent. Any successor Administrative
Agent appointed as provided in Section 7.4 shall execute and deliver to the
Sellers, the Buyers and to its predecessor Administrative Agent an instrument
accepting such appointment, and thereupon the resignation or removal of the
predecessor Administrative Agent shall become effective and such successor
Administrative Agent, without any further act, deed or conveyance, shall become
vested with all the rights and obligations of its predecessor, with like effect
as if originally named as the Administrative Agent; provided that upon the
written request of the Sellers, Required Buyers or the successor Administrative
Agent, the Administrative Agent ceasing to act shall execute and deliver (a) an
instrument transferring to such successor Administrative Agent all of the rights
of the Administrative Agent so ceasing to act and (b) to such successor
Administrative Agent such instruments as are necessary to transfer the Mortgage
Assets to such successor Administrative Agent (including assignments of all
Mortgage Assets or Transaction Documents). Upon the request of any such
successor Administrative Agent made from time to time, the Sellers shall execute
any and all papers which the successor Administrative Agent shall request or
require to more fully and certainly vest in and confirm to such successor
Administrative Agent all such rights.
Section 7.6    Merger of the Administrative Agent. Any Person into which the
Administrative Agent may be merged or converted or with which it may be
consolidated, or any Person surviving or resulting from any merger, conversion
or consolidation to which the Administrative Agent shall be a party or any
Person succeeding to the commercial banking business of the Administrative
Agent, shall be the successor Administrative Agent without the execution or
filing of any paper or any further act on the part of any of the parties.
Article 8
GENERAL
Section 8.1    Amendments. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated orally, but only by an instrument in
writing signed by the Administrative Agent, the Buyers (as and to the extent
required by Section 6.1, Section 6.2 or Section 6.3, as the case may be) and the
Sellers.
Section 8.2    Termination. This Agreement shall terminate upon the repayment of
all Obligations of Sellers under the Repurchase Agreement and termination
thereof.
Section 8.3    Headings. The headings in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
Section 8.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which together shall
constitute but one instrument.
Section 8.5    Assignment; Successors and Assigns.
(a)    Participations. (i) Any Buyer may, without the consent of the Sellers or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Buyer’s Pro Rata shares
of Transactions, or their Commitment; provided that (A) such Buyer’s obligations
under this Agreement and the Repurchase Agreement shall remain unchanged, (B)
such Buyer shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Sellers, the Administrative Agent
and the other Buyers shall continue to deal solely and directly with such Buyer
in connection with such Buyer’s rights and obligations under this Agreement and
the Repurchase Agreement. Any agreement or instrument pursuant to which a Buyer
sells such a participation shall provide that such Buyer shall retain the sole
right to enforce this Agreement and the Repurchase Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement and the
Repurchase Agreement; provided that such agreement or instrument may provide
that such Buyer will not, without the




--------------------------------------------------------------------------------




consent of the Participant, agree to any amendment, modification or waiver
described in Section 6.1 hereof that affects such Participant. In those cases
(if any) where a Buyer grants rights to any of its Participants to approve
amendments, modifications or waivers of any Transaction Documents pursuant to
the immediately preceding sentence, such Buyer shall use commercially reasonable
efforts to include a voting mechanism as to all such approval rights in the
relevant participation agreement(s); provided, that if no such voting mechanism
is provided for or is fully and immediately effective, then the vote of such
Buyer itself shall be the vote for all of such Buyer’s Pro Rata portions of the
Transactions. Subject to Section 8.5(a)(ii) hereof, the Sellers agree that each
Participant shall be entitled to the benefits of Sections 7 and 8 of the
Repurchase Agreement to the same extent as if it were a Buyer and had acquired
its interest by assignment pursuant to Section 8.5(b) hereof. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8 of the Repurchase Agreement as though it were a Buyer, provided such
Participant agrees to be subject to Article 5 hereof as though it were a Buyer.
Notwithstanding any other provision of this Section 8.5(a), neither Sellers, any
other Buyer nor Administrative Agent shall have any responsibility or obligation
to collect any payments from or remit any payments to any Buyer’s Participant,
provide any information, reports or statements to any Buyer’s Participant,
obtain any approval, agreement or consent of any Buyer’s Participant or poll any
Buyer’s Participants’ votes.
(ii)    A Participant shall not be entitled to receive any greater payment under
the Repurchase Agreement than the applicable Buyer would have been entitled to
receive with respect to the participation sold to such Participant.
(b)    Assignments.
(i)    Neither Seller may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Buyer (and any
attempted assignment or transfer by any Seller without such consent shall be
null and void).
(ii)    Any Buyer may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Pro Rata share of the Transactions at the time owing to it)
with the prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed) of the Sellers and the Administrative Agent; provided
that the consent of the Sellers shall not be required if (A) the assignee is a
Buyer (including permitted assignees thereof); (B) the assignee is an Affiliate
of a Buyer; (C) the assignee is an Approved Fund or (D) if a Default or an Event
of Default has occurred and is continuing and provided further that the consent
of the Administrative Agent shall not be required if the assignee is (A) a Buyer
(including permitted assignees thereof); (B) an Affiliate of a Buyer or (C) an
Approved Fund; provided further that (1) no such assignment shall result in a
Buyer having an aggregate Commitment of less than Five Million Dollars
($5,000,000); (2) the Administrative Agent shall have no obligation to consent
to there being more than a total of ten (10) Buyers (a participant is not a
Buyer) and (3) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement substantially in the form of
Exhibit A hereof and the assignee, if the assignee is not a current Buyer, shall
deliver to the Administrative Agent an Administrative Questionnaire in form and
substance acceptable to the Administrative Agent.
(iii)    Upon such assignment, the assignee shall be a Buyer for all purposes
under this Agreement and the other Transaction Documents, if the assignment is
an assignment of all of the assignor’s interest in the Pro Rata share of the
Transactions or Commitments and its security to an assignor, the assignor shall
be automatically released from all of its obligations and liabilities hereunder
and under the Transaction Documents, and, whether it is such a complete
assignment or only a partial assignment, the Pro Rata share of the Transactions
or Commitments shall be adjusted appropriately, and the parties agree to approve
in writing a revised and updated version of Schedule 1.




--------------------------------------------------------------------------------




Section 8.6    Notices. Any notices or other communications required or
permitted hereunder shall be sufficiently given if given in accordance with
Section 15 of the Repurchase Agreement.
Section 8.7    Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401 AND 5-1402
OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 8.8    Consent to Jurisdiction. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT
SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
NOTHING IN THIS Section 8.8 SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY SELLER OR ITS PROPERTY IN THE COURTS
OF OTHER JURISDICTIONS. EACH PARTY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS FOR NOTICES HEREUNDER SPECIFIED IN THE REPURCHASE
AGREEMENT OR IN ANY RELATED JOINDER AGREEMENT.
Section 8.9    Jury Trial Waiver. EACH OF SELLERS, BUYERS AND ADMINISTRATIVE
AGENT (BY ITS ACCEPTANCE HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN ANY SELLER AND
ADMINISTRATIVE AGENT OR ANY BUYER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT TO BUYERS AND ADMINISTRATIVE AGENT TO PROVIDE THE FACILITY EVIDENCED
BY THIS AGREEMENT.
Section 8.10    Entirety. This Agreement and the Transaction Documents represent
the entire agreement between the Parties with respect to the subject matter.
This Agreement supersedes all prior agreements and understandings, oral or
written, with respect to the subject matter. In the event of a conflict between
this Agreement and the Repurchase Agreement with respect to the Sellers’ rights
or obligations, the Repurchase Agreement shall prevail.
Section 8.11    Intent. This Agreement is intended to constitute a security
agreement or arrangement or other credit enhancement related to the “Repurchase
Agreement” and transactions thereunder as defined under Section 101(47)(v) of
the Bankruptcy Code.
Section 8.12    No Third Party Beneficiaries. Except as expressly set forth
herein, there are no intended third party beneficiaries to this Agreement.
Section 8.13    General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a)    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;




--------------------------------------------------------------------------------




(b)    accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles;
(c)    references herein to Articles, Sections and other subdivisions without
specification of a document are to designated Articles, Sections and other
subdivisions of this Agreement;
(d)    a reference to a paragraph or clause without reference to a specific
Section is a reference to the paragraph or clause contained in the same Section
in which the reference appears;
(e)    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
(f)    the term “include” or “including” means without limitation by reason of
enumeration;
(g)    all times specified herein (unless expressly specified otherwise) are
Central times unless otherwise stated.
Section 8.14    Multiple Sellers. Sellers acknowledge and agree that the
representations, warranties, covenants and agreements set forth in Section 30 of
the Repurchase Agreement are incorporated herein by reference.
Section 8.15    Execution of Transaction Documents. Each Party represents to the
other Parties that this Agreement, the Repurchase Agreement and the Side Letter
were executed (to the extent executed by such Party) by such Party outside the
State of Florida.


(The remainder of this page is intentionally blank; counterpart signature pages
follow.)




































--------------------------------------------------------------------------------














EXECUTED as of the Effective Date.


JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Buyer
 
By:/s/ Carolyn W. Johnson
Carolyn W. Johnson
Senior Vice President and Underwriter



















































--------------------------------------------------------------------------------






COMERICA BANK
(a Buyer)
 
By:/s/ Daniel Voigt
      Daniel Voigt, Vice President
 



Address for Notices:


Comerica Bank
Comerica Bank Tower
1717 Main St., Mail Code 6577
Dallas, Texas 75201
Attention: Daniel Voigt
phone: (214) 462-4277
fax: (214) 462-4280
email: djvoigt@comerica.com


















































--------------------------------------------------------------------------------




Branch Banking and Trust Company
(a Buyer)
 
By: /s/ Samuel Bryan
Name:___Samuel Bryan________________
Title:_SVP___________________________
 



COLUMBIA STATE BANK
(a Buyer)




By: /s/ Hieu Tran    
Name:    Hieu Tran                    
Title:    Commercial Banking Officer                    
































--------------------------------------------------------------------------------




UNIVERSAL AMERICAN MORTGAGE COMPANY, LLC,
jointly and severally with the other Sellers
 
By:_/s/ Robert S. Greaton _______________
 
Name: ___Robert S. Greaton ____________
 
Title:___Vice President_________________





UNIVERSAL AMERICAN MORTGAGE COMPANY OF CALIFORNIA,
jointly and severally with the
other Sellers
 
By:_/s/ Robert S. Greaton _______________
 
Name: ___Robert S. Greaton __
 
Title:___Vice President_________________































--------------------------------------------------------------------------------




Schedule 1


Buyers’ Commitments


BUYERS
COMMITMENTS PRIOR TO REDUCTION DATE AND FROM AND AFTER INCREASE DATE
COMMITMENTS FROM AND AFTER REDUCTION DATE UNTIL INCREASE DATE
JPMorgan Chase Bank, N.A.
$325,000,000
$205,000,000
Comerica Bank
$125,000,000
$85,000,000
Branch Banking and Trust Company
$125,000,000
$85,000,000
Columbia State Bank
$25,000,000
$25,000,000
Total Facility Amount
$600,000,000
$400,000,000



























































--------------------------------------------------------------------------------




Exhibit A




ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Administration Agreement identified below (as
amended, the “Administration Agreement”) and the Repurchase Agreement, as
defined in the Administration Agreement. Assignee hereby acknowledges receipt of
a copy of the Repurchase Agreement and the Administration Agreement. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Administration Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Buyer under the Repurchase Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swing Line Transactions included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Buyer) against
any Person, whether known or unknown, arising under or in connection with the
Administration Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.    Assignor:            ______________________________


2.
Assignee:            ______________________________

[and is a Buyer Affiliate of [identify Buyer]]


3.
Sellers:                ______________________________



4.
Administrative Agent:        ______________________, as the agent and
representative of the Buyers under the Administration Agreement



5.
Administration Agreement:    The [amount] Administration Agreement dated as of
_______ among [name of Sellers], the Buyers parties thereto and [name of
Administrative Agent], as Administrative Agent



6.
Assigned Interest:





--------------------------------------------------------------------------------




    
Aggregate Amount of Commitment/Commitments for all Buyers
Amount of Commitment/Transactions Assigned
Percentage Assigned of Commitment/Transactions
$
$
____%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:




[Consented to and] Accepted:


[NAME OF AGENT], as
Administrative Agent




By_________________________________
Title:




[Consented to:]


[NAME OF RELEVANT PARTY]




By________________________________
Title:










ANNEX 1




--------------------------------------------------------------------------------








STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.    Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Administration Agreement or any other Transaction Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Transaction Documents or any collateral thereunder, (iii) the financial
condition of the Sellers, any of its (their) Subsidiaries or Affiliates or any
other Person obligated in respect of any Transaction Documents or (iv) the
performance or observance by the Sellers, any of its (their) Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Transaction Document.


1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Buyer under the Administration Agreement, (ii) it
satisfies the requirements, if any, specified in the Administration Agreement
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Buyer, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Administration Agreement as a Buyer thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Buyer thereunder, (iv) it has received a copy of the Administration Agreement,
together with copies of the most recent financial statements delivered pursuant
to the Administration Agreement, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Buyer, and (v) if it is a Person that is organized under the legal requirements
of any jurisdiction other than the United States of America or any State
thereof, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Administration Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Buyer, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Transaction Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Transaction Documents are required to be performed by it as a Buyer.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall




--------------------------------------------------------------------------------




be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.










